Citation Nr: 0410405	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than February 5, 2001, 
for a grant of entitlement to service connection for a recurrent 
pilonidal cyst.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to September 
1955.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in October 2001 by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).


On his substantive appeal, received in April 2003, the veteran 
requested a hearing in Washington, DC, before a Veterans Law 
Judge.  The Board notified the veteran by a letter in August 2003 
that such a hearing was scheduled for January 12, 2004.  The 
veteran failed to appear for the hearing, and he did not request 
that the hearing be rescheduled.  If an appellant fails to appear 
for a scheduled hearing and a request for postponement has not 
been received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. § 
20.702(d) (2003).  The Board will, therefore, proceed to decide 
the veteran's appeal.

In a statement received in April 2003, the veteran stated that he 
felt that he was entitled to an evaluation higher than 10 percent 
for his service connected recurrent pilonidal cyst.  That claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance with 
regard to his claim.

2.  A claim of entitlement to service connection for a recurrent 
pilonidal cyst was not raised prior to February 5, 2001.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than February 5, 2001, 
for a grant of entitlement to service connection for a recurrent 
pilonidal cyst is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Recently, the Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record that 
is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will seek 
to provide;
	3.  Notice of the information and evidence the claimant is 
expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.

Id. at 14.  

VA's General Counsel has held that the statement by the Court in 
Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. § 5103(a) 
require that VA request that the claimant provide any evidence in 
his or her possession which pertains to the claim is obiter dictum 
and that 38 U.S.C.A. § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(February 24, 2004).  General Counsel continued to discuss how VA 
may determine whether failure to request the fourth element is 
harmful to a claimant and that if no harm is found that VA may 
proceed to render a decision without further notice.

In the veteran's case, a rating decision in October 2001 by the RO 
in St. Petersburg, Florida, granted his claim of entitlement to 
service connection for a recurrent pilonidal cyst effective 
February 5, 2001, the date on which the veteran's original claim 
for VA benefits, on VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received.  The RO notified the 
veteran of that rating action in October 2001, to include 
notification that his compensation payments started on March 1, 
2001.  Prior to that rating action, in a March 2001 letter, the RO 
had notified the veteran of the evidence required for a successful 
service connection claim, the evidence which VA would obtain, and 
the evidence which the veteran should submit in support of his 
claim of entitlement to service connection for a recurrent 
pilonidal cyst.  The Board finds that the RO's March 2001 letter 
complied with VA's duty to notify the veteran under the VCAA and 
its implementing regulations concerning his claim for service 
connection for a recurrent pilonidal cyst in that it specifically 
advised the veteran of the need for competent evidence of current 
disability and an opinion relating such to service and also told 
him that VA would request records on his behalf if provided with 
sufficient identifying information, and, if necessary, the 
appropriate release.    

In November 2001, the veteran filed a notice of disagreement with 
the effective date assigned for the grant of service connection 
for a recurrent pilonidal cyst.  In a recent opinion, VA's General 
Counsel considered the question of whether VA must notify a 
claimant via a VCAA letter of the information and evidence 
necessary to substantiate an issue first raised in a notice of 
disagreement submitted in response to VA's notice of its decision 
on a claim for which VA has already notified the claimant of the 
information and evidence necessary to substantiate the claim.  The 
General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it deems 
proper under applicable regulations and issue a statement of the 
case if the action does not resolve the disagreement either by 
grant of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103 notice, VA 
receives a notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  

See VAOPGCPREC 8-2003 (December 22, 2003).  This General Counsel 
opinion is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2003).  The Board finds that, in the 
veteran's case, under the holding of VAOPGCPREC 8-2003, further 
notice from VA to the veteran is not required with regard to his 
claim for an earlier effective date for the grant of service 
connection for a recurrent pilonidal cyst in that the veteran 
otherwise received sufficient notification with respect to his 
claim.  Specifically, in the March 2003 statement of the case, the 
RO advised the veteran of the legal authority governing 
determinations as to effective dates, the evidence considered, and 
the reasons and the bases for the determination made in the 
veteran's case.  The RO specifically advised the veteran that the 
date assigned represented the date of the first claim of 
entitlement to service connection for a recurrent pilonidal cyst.  
Based on these facts, the veteran has been fully advised as to 
what evidence would be required to show entitlement to an earlier 
effective date.  He responded by providing a list of service 
department medical facilities at which he was treated for a 
pilonidal cyst.  He has not responded with any additional evidence 
or argument showing that he filed a claim for service connection 
for a recurrent pilonidal cyst prior to February 5, 2001.  

VA has also fulfilled its duty to assist the veteran under the 
VCAA and its implementing regulations with regard to the claim 
decided herein.  The veteran has not identified any additionally 
available evidence which is pertinent to the appeal.  In this 
case, based on a determination as to the earliest date of receipt 
of the claim for benefits, remand for additional development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  As such, the Board finds that all evidence 
necessary for an equitable resolution of the claim on appeal 
decided herein has been obtained.

Legal Criteria

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  See also 38 C.F.R. § 3.1(p) (2003) (Claim--Application 
means a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit); 38 C.F.R. § 3.160(c) (2003).

Unless specifically provided otherwise, the effective date of an 
award based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C.A. § 5110(a) (emphasis added).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant 
of direct service connection will be the day following separation 
from active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

Factual Background and Analysis

The veteran's original claim for compensation or pension was 
received on February 5, 2001.  Based on a review of the claims 
file, the claims form is, in fact, the first correspondence 
received from the veteran.  On his application, the veteran 
indicated that the claim was made for a pilonidal cyst.  The 
veteran's claim for service connection for a recurrent pilonidal 
cyst was granted by rating action in October 2001 and an effective 
date of February 5, 2001, was assigned.  Because the veteran did 
not file a claim with VA prior to February 5, 2001, the effective 
date of the service connection grant may not be fixed any earlier 
than the date of claim, February 5, 2001.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

In his notice of disagreement, received in November 2001, the 
veteran stated that he was not being compensated for the past 47 
years during which he had suffered with a recurrent pilonidal 
cyst.  Although the Board recognizes that the veteran may have 
been granted compensation with an earlier effective date had he 
filed his service connection claim sooner than he did, the Board 
is constrained to point out to the veteran that VA administers a 
claims-based compensation system and Congress has provided under 
the facts of his case that the effective date of service 
connection for his recurrent pilonidal cyst may not be earlier 
than the date of his application for compensation for such 
disability.  The effective date of the grant of service connection 
is the date of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  Although the veteran's entitlement to 
service connection for a recurrent pilonidal cyst may have arisen 
prior to February 5, 2001, the effective date of the grant of 
service connection may not be earlier than February 5, 2001, the 
date on which the veteran filed his claim for that benefit.  

In a response to the supplemental statement of the case, the 
veteran submitted copies of envelopes addressed to him and 
postmarked during his period of active service.  These envelopes 
were not addressed to VA and thus do not show that the veteran 
communicated with VA prior to February 5, 2001.  As such, they are 
not evidence that the veteran filed a claim for service connection 
for a pilonidal cyst prior to February 5, 2001.

There is no documentation in the record to suggest that the 
veteran contacted VA and evidenced any intent to seek VA benefits 
based on a pilonidal cyst or other disability prior to February 5, 
2001.

For the above reasons, there is no basis to award the veteran an 
earlier effective date for the grant of service connection for a 
recurrent pilonidal cyst on this record.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107 (West 2002). 


ORDER

Entitlement to an effective date earlier than February 5, 2001, 
for a grant of entitlement to service connection for a recurrent 
pilonidal cyst is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



